The court of common pleas exercised its independent judgment. The case was heard, and fully heard, de novo, by that court, and upon a record comprising 125 printed pages; in addition, and in accordance with the provisions of the *Page 238 
statute, the two judges viewed the premises. In conformity to Section 6473, General Code, it found and embodied in its entry every requirement of the statute, including the finding "that the cost thereof will be less than the benefits." By petition in error in the Court of Appeals the landowners assailed the finding of the common pleas court, asserting that its judgment and finding was against the manifest weight of the evidence. The Court of Appeals reviewed the entire record and affirmed the judgment of the lower court. There is nothing presented in this case but questions of fact, since we hold, and properly so, that the burden of proof is imposed upon the appellant. Having so held upon the only legal question presented, this court should have affirmed the judgments of the lower courts.